Memorandum: Defendant appeals from a judgment convicting *1242him, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree (Penal Law §§ 110.00, 220.16 [1]). Contrary to the contention of defendant, the record establishes that he voluntarily, knowingly, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Kemp, 94 NY2d 831, 833 [1999]), and that valid waiver encompasses his challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]; People u Burney, 41 AD3d 1221 [2007], lv denied 9 NY3d 863 [2007]). Present-Smith, J.P., Centra, Fahey, Peradotto and Green, JJ.